

Nicor Inc.
Form 8-K
Exhibit 10.4
2006 LONG-TERM INCENTIVE PROGRAM
 
The 2006 Long-Term Incentive Program will be approved at the March 2006 meeting
of the Compensation Committee, along with the program participants and awards.
 
Shown below is a full description of the 2006 Long-Term Incentive Program. The
company will make use of a combination of performance units, restricted stock
and deferred restricted stock. The company may also provide awards of stock
options in select circumstances. Grants of performance units, restricted stock,
deferred restricted stock and stock options for the 2006 Long-Term Incentive
Program will be made from the 1997 Long Term Incentive Plan.
 
Description of Restricted Stock and Deferred Restricted Stock
 

·  
Restricted Stock - actual shares of common stock, which are subject to
restrictions on receipt and transfer and are forfeitable in the event the
employee leaves the company prior to vesting. The participant holding restricted
stock shall have all of the rights of a common shareholder, including the right
to vote the shares and receive all dividends paid on such shares.

 

·  
Deferred Restricted Stock - Deferred restricted stock gives the employee the
right to receive shares of stock at a designated time or event in the future.
The participant holding deferred restricted stock will have the right to receive
dividend equivalent rights, which are equal to the amount of dividends that
would be paid on the restricted shares, as if such shares were outstanding.

 

·  
Restricted stock and deferred restricted stock will vest at the end of four
years of employment from the date of grant.

 
Description of Performance Units
 

·  
Each performance unit equals $1.00 and total units are a percentage of base
salary at the time of the award.

 

·  
Performance units pay out based on total shareholder return over a three-year
performance period.

 

·  
Performance units will pay out in cash, unless a participant in the Stock
Deferral Plan elects to defer up to 50% of their payout into that plan. Deferral
elections must meet the guidelines and timing of the Stock Deferral Plan to be
effective.

 
How Performance Unit Payouts are Determined
 

·  
All performance units pay out at the end of a three-year performance period.
Payouts generally will be made as soon as practicable following the end of the
performance period, but not later than December 31 of the calendar year
following the end of the performance period.

 

·  
The payout is based on a measure of relative total shareholder return (TSR).
Nicor’s TSR will be measured as the change in share price over the three-year
period plus dividends granted over that period. For the measurement of Nicor
share price, rather than focusing on a single-day’s price, the average of the
closing share prices over a 20-day period will be used for the base and ending
TSRs.

 

·  
The performance measure and multiplier (described below) is based on the Nicor
TSR over the performance period, as compared to the performance of the companies
in a utility industry peer group (S&P utility group).

 

·  
The following schedule shows the proposed performance unit multiplier:

 
Performance Unit Multiplier Schedule
 
Nicor TSR*
Payout Multiple
90th Percentile or higher
200%
75th Percentile
150%
60th Percentile
100%
50th Percentile
75%
40th Percentile
50%
25th Percentile
25%
Below 25th Percentile
0%



* Values between the data points will be interpolated.
 
Description of Stock Options (granted under special circumstances only)
 

·  
Option exercise price set at the fair market value on date of grant.

 

·  
Options vest after one year and are generally exercisable at the end of three
years.

 

·  
Options expire ten years from date of grant.

 

·  
Options will be non-qualified stock options.

 
Transferability
 
With Committee approval, restricted stock, deferred restricted stock,
performance units and stock options may be transferred for no consideration to
or for the benefit of the participant’s immediate family as defined in the plan.
All terms and conditions remain applicable after transfer.
 
Termination Provisions
 
In the case of death, disability or retirement:
 

·  
Unvested performance units held for more than one year (as of the date of death,
disability or retirement) will be eligible for payout at the end of the
performance period based on the normal per-unit performance/pay out guidelines.
The award will not be prorated.

 

·  
Unvested restricted stock held for more than one year from date of grant will
vest upon death or disability, but not retirement.

 

·  
Unvested restricted stock at retirement will be forfeited, unless the Committee
chooses to exercise discretion and accelerate vesting for all or part of the
unvested award held for more than one year after grant.

 

·  
Unvested deferred restricted stock held for more than one year from date of
grant will vest and be paid out immediately in full upon death, disability or
retirement. Deferred restricted stock held less than one year will be forfeited.

 

·  
All stock options held for more than one year (as of the date of death,
disability or retirement) will be immediately exercisable. Stock options held
less than one year will be forfeited.

 

·  
Stock options will remain exercisable for ten years after the date of grant.

 
In the case of termination of employment for any other reason, unvested awards
will be forfeited unless the Compensation Committee chooses to override this
policy:



·  
Unvested restricted stock or deferred restricted stock held for less than four
years are immediately forfeited.




·  
Stock options held less than one year are immediately forfeited.




·  
Performance units held less than three years are immediately forfeited.




·  
Stock options held for one year or longer will be exercisable, with the
remaining term limited to three months after the date of termination. After this
date, all unexercised options will expire and be immediately cancelled.















Nicor Human Resources
March 2006